Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153953 & (17)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MARK P. DONALDSON,                                                                                       Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 153953
                                                                   COA: 333210
                                                                   Roscommon CC: 15-722718-AA;
  DEPARTMENT OF HEALTH AND                                         15-722726-AA
  HUMAN SERVICES,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 17, 2016 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2016
         d0628
                                                                              Clerk